 SALEM BUILDING TRADES COUNCIL, AFL-CIO, ETC.531Salem Building Trades Council,AFL-CIO;Plumbers & Steam-fitters LocalNo. 347,United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theU.S. and Canada,AFL-CIO;and Sheet Metal Workers Inter-national AssociationLocal No. 16, AFL-CIOandLantz Con-struction Company and Bob & Don Plumbing& Heating Com-pany.Case No. 36-CC-127.June 25, 1965DECISION AND ORDEROn April 15, 1965, Trial Examiner William E. Spencer issued hisDecision in the above-entitled proceeding, finding that the Respond-ents Plumbers R Steamfitters Local No. 347, United Association ofJourneymen and Apprentices of the Plumbing and Pipe FittingIndustry of the U.S. and Canada, AFL-CIO, and Sheet Metal Work-ers International Association Local No. 16, AFL-CIO, had engagedin and were engaging in certain unfair labor practices and recommend-ing that they cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.TheTrial Examiner also found that the Respondent Salem BuildingTrades Council, AFL-CIO, had not engaged in certain unfair laborpractices alleged in the complaint and recommended that these allega-tions be dismissed.Thereafter the Respondent Plumbers and SheetMetal Workers filed exceptions to the Trial Examiner's Decision anda brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board had reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, the brief, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner and orders thatRespondents Plumbers & Steamfitters Local No. 347, United Associa-153 NLRB No. 60. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of Journeymen and Apprentices of the Plumbing and Pipe FittingIndustry of the U.S. and Canada, AFL-CIO, and Sheet Metal WWTork-ers International Association Local No. 16, AFL-CIO, their officers,agents, and representatives, shall take the action set forth in the TrialExaminer's Recommended Order.'1 The telephone number for Subregion 36, appearing at the bottom of the Appendixattached to the Trial Examiner's Decision, Is amended to read. Telephone No. 226-3431.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding with all parties represented was heard before Trial ExaminerWilliam E. Spencer in Portland, Oregon, on January 7, 1965, upon a complaint ofthe General Counsel of the National Labor Relations Board, the latter herein calledthe Board, dated December 10, 1964, and duly filed answer of the Respondents. Thecomplaint, based upon a charge filed September 22 and an amended charge filedOctober 19, 1964, by Lantz Construction Co. and Bob & Don Plumbing & HeatingCo , alleged, and the Respondents' answer denied, that the Respondents violatedSection 8(b)(4)(i) and (ii)(B) of the National Labor Relations Act, as amended,herein called the Act, by certain specified conductUpon the entire record, my observation of witnesses, and after considering thebriefs filed with me by the General Counsel and the Respondents, respectively, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSBob Clarambeau and Don Murray at all material times have been copartnersdoing business under the trade name of Bob & Don Plumbing & Heating Co., hereincalled Bob & Don, with office and principal place of business in McMinnville, Oregon,where theyare engaged in the sale and installation of plumbing and heating equip-ment.During the past year, in the conduct of their business they purchased materialsand supplies valued in excess of $50,000 which originated in and were shipped indi-rectly from States other than Oregon.At all times material Lantz Construction Co., herein called Lantz, has been engagedin Oregon as a general contractor and was so employed for the construction of theSt.Barnabas Church in McMinnville, Oregon.Lantz subcontracted the plumbingand heating on aforesaid church construction to Bob & Don who in turn subcon-tracted the mechanical sheet metal work to Don F Kizer, an individual proprietor-ship doing business under the trade name of Kizer Sheet Metal, herein called Kizer.Lantz subcontracted the structural sheet metal construction on the church job toMcGilchrist and Sons, herein called McGilchrist, of Salem, Oregon.Lantz sub-contracted the wooden roofing on the job to Jack Largent, an individual proprietordoing business under the trade name of Jack Largent Construction Company, hereincalled Largent.Lantz, Bob & Don, Kizer, McGilchrist, and Largent are all engaged in Oregonin the building and construction industry, an industry affecting commerce within themeaning ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDSalem Building Trades Council, AFL-CIO, herein called Council; Plumbers &Steamfitters Local No. 347, United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the U.S. and Canada, AFL-CIO, hereincalled Plumbers; and Sheet Metal Workers International Association Local No. 16,AFL-CIO,herein called Sheet Metal,are, each of them, labor organizations withinthe meaningof the Act.III.THE UNFAIR LABOR PRACTICESLantz, the general contractor in the construction of a church in McMinnville,Oregon, subcontracted the plumbing and heating on the job to Bob & Don,who, inturn,subcontracted the mechanical sheet metal work on the job to Kizer; Lantz sub-contracted the structural sheet metal work to McGilchrist and the wooden roofingto Largent. It is admitted that Respondents Plumbers and Sheet Metal have a labordispute with Bob & Don and Kizer,respectively.It is denied that Respondent Coun-cil is involved in the said labor disputes,or has a labor dispute with Largent. SALEM BUILDING TRADES COUNCIL, AFL-CIO,ETC.533Construction on the job began about June 15, 1964. In July George Reed, businessmanager of Plumbers, visited the jobsite and according to Paul Wallace, Lantz' con-struction job foreman, said that he would "put a flag on the job" if Bob & Don didthe plumbing.Bob & Don came on the job in late July and about August 3 a picketwas placed at the jobsite carrying a picketsignwhich read:Bob-Don's Plb.Sub-standard conditionsbeing observedno dispute withany other contractorPlumbers Local 347Kizer started his work on the job about August 11, and about August15 the samepicket displayed- a sign which read:Kizer Sheet MetalSub-standard conditionsbeing observedno dispute withany other contractorSheet Metal Local 16The foregoing matters, accurately summarized in the General Counsel's brief, donot, in my opinion, establisha prima faciecase ofunlawful picketing, inasmuch asthe picketsigns areclearly "informational" in character, clearly directed solely tothose employers on the job with whom one or the other of the respondent locals hada labor dispute, and the fact that Reed informed Lantz' foreman prior to the picket-ing that he would "put a flag on the job" does not, without more, establish that thepicketing which followed had an unlawful object. It was lawful for RespondentPlumbers to engage in "informational" or "area standard" picketing against Bob &Don, and therefore it was lawful for Reed to inform Lantz prior to the picketing thatpicketing would result if these contractors came on the job, unless further evidencediscloses an illegal object.The General Counsel in support of his position, relieschiefly on testimony of his witnesses, Paul Welliver and John Asquith, concerningfurther statments made by respondent agents concerning the picketing, and the factthat, according to his witnesses, the picketing continued for substantial periods duringwhich neither of the subcontractors against whom it ostensibly was directed, wereon the job.Welliver, foreman for McGilchrist, testified that at thesuggestionof Lantz, thegeneralcontractor, he talked to Charles (Chuck)Westergard,assistantbusinessmanager of Sheet Metal, and asked him "what the score was," with respect to thepicketing.Lantz had said the picketing was "illegal."Westergard replied that itwas "legal."Welliver askedWestergard about sending men onto the job, and,according to Welliver, Westergard would not say to send them or not to send them,but stated they could be fined if they went on the job. Shortly thereafter Welliverhad a second conversation with Westergard in which, according to him, "we justcouldn't get an answer one way or the other, whether to go to work or not go to work."Welliver refrained from going on the job-testifying that the decision was his own-until about a month following his conversation with Westergard.At that time hewas accompanied by two men, one of whom refused to cross the picket line.Asquith, in charge of McGilchrist's work on the job, testified that when he startedto work on September 17 and found a picket on the job he called Westergard, told thelatter that he had to get his men onto the job, and Westergard replied that he couldnot tell him what to do.Asquith then said to Westergard, "What about the factthat there are union carpenters working behind the lines?"Westergard, according tohim, replied, "There's going to be action taken against them."Asquith asked Wester-gard what it would take to get "this picket" off the job, and Westergard replied thathe should get "the nonunion people off the job permanently," that "We have three ofthem on this job; we have Bob & Don's Plumbing, Kizer Sheet Metal, and the notori-ous Jack Largent."Westergard admitted that the conversations testified to by Asquith and Welliveroccurred.Concerning Welliver's testimony, he testified, "No, I don't recall the lan-guage being that way ... I advised him that I could not tell him to-what they hadto do.They had to make up their own minds."With respect to Asquith, he testifiedthat the latter's testimony could not possibly be right "because he had nothing to dowith fining carpenters or filing charges against them," and knew of none that hadbeen charged. `I don't think I said it that way at all. I think I said, `That's theirproblem,' or something like that."In this manner,Westergard indirectly deniedhaving made references to fines or charges againstthose crossingthe picket line inhis conversations with Welliver and Asquith,respectively. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDWestergard's testimony did not convince me that Welliver and Asquith testifiedfalsely.I credit them.The fact that Westergard would himself have had no directpart in penalizing carpenters who crossed the picket line does not preclude the possi-bility that he may have had reason to believe, and believed, that action would be takenagainst them and said as much to Asquith in cider to prevent the latter from pursuinghis own job behind the picket line.No motivation appears to exist for Welliver tofabricate testimony prejudicial to Sheet MetalIn view of the unequivocal wording of the picket signs, it may well be that Plumbersand Sheet Metal were justified in takingneutral or noncommittal position whenasked by employees on the Lantz job not directly involved in the labor disputewhether or not they should observe the picket line.There is nothing in the Actwhich would require them to invite, urge, or encourage these employees to workbehind the picket lineWestergaid's suggestion to Welliver that employees workingbehind the picket line could be fined, and his statement to Asquith that action wouldbe taken against carpenters who crossed the line, were not noncommittal or expres-sions of neutrality. In view of such statements, Welliver and Asquith would season-ably believe that if they and their men worked behind the line they would be penal-ized, and such implied threats were not neutialized by the further statements thatthey could use their own judgment whether or not to work behind the picket line.Westergard's references to fines and action to be taken against those workingbehind the line as well as his statement to Asquith about getting all the nonunioncontractors on the job, further disclose that while the main thrust of the picketingmay have been informational, it had a further object of causing Lantz and McGilchristto cease doing business with their nonunion subcontractors.The conclusion thatthiswas an object of the picketing is furthei buttressed, though perhaps not inde-pendently established, by the fact that though Bob & Don and Kizer, respectively,had their own places of business near the construction site, they were not picketedexcept at the McMinnville church job, and by the continuous character of the picket-ing which lasted uninterruptedly from about August 3, 1964, until it was discontinuedaltogether about November 15Admittedly, the subcontractors in question did not work continuously on theMcMinnville job and their work was not completed at the time the picketing ceased.Conflicting evidence was given by the Respondents' picket, Tom Hannaford, and BobClarambeau of Bob & Don, and Don Kizer of Kizer, as to times spent on the job byBob & Don and Kizer, respectively.As has been previously noted, two picket signswere used by Hannaford, one directed against Bob & Don, the other against Kizer.Hannaford testified that the use of these two signs varied according to which subcon-tractor was on the job and if both were on the job he carried one and displayed theother from his car.He further testified that acting on instructions of Sheet Metal andPlumbers, respectively, he displayed one or the other or both picket signs only onoccasions when the subcontractois in question were on the jobClarambeau andKizer, relying largely on records, testified to numerous dates, some covering intervalsof a week or more, when they were not engaged on the McMinnville job during theperiod of the picketingClarambeau testified that no employees of Bob & Don wereon the jobsite between July 31 and August 31. By letter dated August 14, 1964, Lantznotified Reed of Respondent Plumbers that Bob & Don were not to be engaged on theproject during the aforestated period.Notices by or on behalf of Lantz were alsogiven Sheet Metal setting forth days on which Kizer would be on the jobNeverthe-less, as previously stated, the picketing was continuous.Where work by picketed contractors on a common situs job is intermittant to amarked degree, it would be unreasonable perhaps to hold the picketing union to strictaccountability for a temporary lapse in operations, and this is particularly true wherevehicles recognizable and recognized as belonging to the picketed contractors are inand out of the job situs at times when no work is actually being performed-as wastrue to some degree here-but where there is a lapse in operations of a week or amonth-as was the case with Bob & Don-continuous picketing of the absent con-tractor may give rise to a reasonable inference that the object of the picketing is notsolely informational.When this inference is added to the other factors related above,a conclusion of unlawful picketing appears justified and required.Further, inasmuchas the picketing was a joint undertaking, with the common objective of requiring theremoval of the nonunion contractors from the job, threats or misconduct of one ofthe principals is attributable to both.In conclusion, I find that Respondents Plumbers and Sheet Metal induced andencouraged individuals employed by McGilchrist and Lantz, respectively, to refuse torender services during the course of their employment, and threatened McGilchristand Lantz, with an object of requiring the said McGilchrist and Lantz to cease doingbusiness with Bob & Don, and Kizer, as the case may be, thereby engaging in unfairlabor practices within the meaning of Section 8(b) (4) (i) and (ii) (B) of the Act. SALEM BUILDING TRADES COUNCIL, AFL-CIO, ETC.535As to Respondent Council, I find that the evidence is insufficient to establish thatitwas a party to the unlawful picketing engaged in by Plumbers and Sheet Metal. Thetwo ties by which the General Counsel would bind it, are that it acted as paymasterfor the picket who served both Plumbers and Sheet Metal, and Westergard in addi-tion to being business agent of Sheet Metal was Council's secretary.On the secondpoint, I know of no reason why Westergard could not function in a dual capacity,or-in other words-why he should be required to divest himself of his secietaryshipin the Council in order to immunize the Council from involvement in picketing under-taken in his capacity of business agent.As to the Council acting as paymaster, wehave the undisputed testimony of Reed and Westergard that this was meiely a matterof convenience and that Plumbers and Sheet Metal, respectively, had made arrange-ments to reimburse Council for moneys paid out to the picket in quesLonAs forostensible agency there is no showing that any person affected by the picketing otherthan the picket himself had knowledge of the place and manner in which the latterreceived his pay.Therefore no one was misled by this aspect of the case.Moreaffirmatively in defense, no mention of the Council is made in the picket signs, theCouncil was not named in any conversation between Plumbers and Sheet Metalagents and persons affected by the picketing; and the undisputed testimony is thatthe Council took no action with respect to the picketing and the matter was neverofficially brought to its attention.'I shall recommend dismissal of the complaintwith respect to Respondent Council.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICFS UPON COMMERCEThe activities of the Respondents as set forth above, occurring in connection withthe operation of the employers described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondents Plumbers and Sheet Metal engaged in unfair laborpractices in violation of Section 8(b)(4)(i) and (n)(B) of the Act, it is recom-mended that they cease and desist therefrom and take certain affirmative actiondesigned to remedy the unfair labor practices and to effectuate the purposes of the Act.CONCLUSIONS OF LAW1.The Employers as described in section I, above, are employers engaged in com-merce,and Respondents described in section II, above, are labor organizations, allwithin the meaningof the Act.2.By the conduct described in section III, above,Respondents Plumbers andSheet Metal have engaged in and are engaging in unfair labor practices within themeaning of Section 8(b) (4) (1)and (n) (B) of the Act.3.Respondent Council has not engaged in the alleged unfair labor practices.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and pur-suant to Section 10(c) of the National Labor RelationsAct, asamended,it is herebyordered that:A. Respondent Plumbers&Steamfitters Local No 347,United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fitting Industry of the U.S.and Canada,AFL-CIO,isofficers,agents,and representatives,shall:1Cease and desist from(a) Inducing or encouraging any individual employed by Lantz Construction Co.,or any other person engaged in commerce or in an industry affecting commerce,i There is no support for the allegationthatCouncil had a labor dispute with Largent,or that SheetMetaladvisedAsquith thatthe picketing was sanctionedby the Council,unless it is -:petted that this be inferred from Asquith's testimony that Westergardstated that charges would be brought against carpenters working behind the picket line,and that Largent as well as Bob&Don and Kizer would have to be removed from thej^b before the picketing would ceaseThe inference,inmy opinion,is a little too broadto rest on such a narrow basePossiblya carpenteis'local had a dispute with Largentand would have pressed for Largent's removal from the job,but this is speculative andno base for findings. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDother than Bob & Don Plumbing & Heating Co., to engage in a strike or a refusal inthe course of his employment to handle or work on any goods or commodities, or toperform any services, or(b)Threatening, coercing, or restraining Lantz Construction Co., or any otherperson engaged in commerce or in an industry affecting commerce.Where in either case, an object thereof is forcing or requiring Lantz ConstructionCo., or any other person as described above, to cease doing business with Bob & DonPlumbing & Heating Co.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its business offices and meeting halls, copies of the attached noticemarked "Appendix 1." 2Copies of said notice, to be furnished by the RegionalDirector for Region 19, shall, after being duly signed by a representative of Respond-ent Plumbers, be posted by the said Respondent immediately upon receipt thereof, andmaintained by it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Furnish to the Regional Director for Region 19, signed copies of said noticefor posting by Lantz Construction Co , if willing, in places where notices to employ-ees are customarily posted.Copies of said notice, to be furnished by the RegionalDirector, shall, after being signed by the Respondent, be forthwith returned to theRegional Director for disposition by him.(c)Notify the Regional Director for Region 19, in writing, within 20 days fromthe date of the receipt of this Decision and Recommended Order, what steps it hastaken to comply herewith .3B. Respondent Sheet Metal Workers International Association Local No. 16,AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from:(a) Inducing or encouraging any individual employed by McGilchrist and Sons,or any other person engaged in commerce or in an industry affecting commerce, otherthan Kizer Sheet Metal, to engage in a strike or a refusal in the course of hisemployment to handle or work on any goods or commodities, or to perform anyservices; or(b)Threatening, coercing, or restrainingMcGilchrist and Sons, or any otherperson engaged in commerce or in an industry affecting commerce.Where in either case, an object thereof is forcing Lantz Construction Co., or anyother person as described above, to cease doing business with Kizer Sheet Metal.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its business offices and meeting halls, copies of the attached noticemarked "Appendix 2." 4Copies of said notice, to be furnished by the RegionalDirector for Region 19, shall, after being duly signed by a representative ofRespondent Sheet Metal, be posted by the said Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b) Furnish to the Regional Director for Region 19, signed copies of said noticefor posting by McGilchrist and Sons, if willing, in places where notices to employeesare customarily posted.Copies of said notice, to be furnished by the RegionalDirector, shall, after being signed by the Respondent, be forthwith returned to theRegional Director for disposition by him.(c)Notify the Regional Director for Region 19, in writing, within 20 days fromthe date of the receipt of this Decision and Recommended Order, what steps it hastaken to comply herewith.52 In the event that this Recommended Order be adopted by the Board, the words, "a De-cision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United States Courtof Appeals, Enforcing an Order" shall be substituted for the words "a Decision and Order"2In the event that this Recommended Order be adopted by the Board, this provision shallbe modified to read, "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith".' See footnote2, supra5 See footnote3, supra. SHEETMETAL WORKERS INT'L ASSN., LOCAL 141,ETC.537APPENDIX 1NOTICE TO ALL MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby give notice that:WE WILL NOT induce or encourage individuals employed by Lantz Construc-tion Co., or by any other person engaged in commerce or in an industry affectingcommerce, to engage in a strike, or a refusal to perform any services, where anobject thereof is to force or require Lantz Construction Co., or any other personto cease doing business with Bob & Don Plumbing & Heating Co.WE WILL NOT threaten, coerce, or restrain Lantz Construction Co., or anyother person engaged in commerce or in an industry affecting commerce, forany object set forth in the preceding paragraph.PLUMBERS & STEAMFITTERS LOCAL No. 347, UNITED ASSOCIATIONOF JOURNEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRY OF THE U.S. AND CANADA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 612Lincoln Building, 208 SW. Fifth Avenue, Portland, Oregon, Telephone No. 226-3361.APPENDIX 2NOTICE TO ALL MEMBERSPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby give notice that:WE WILL NOT induce or encourage individuals employed by McGilchrist andSons, or by any other persons engaged in commerce or in an industry affectingcommerce to engage in a strike, or a refusal to perform any services, where anobject thereof is to force or require Lantz Construction Co., or any other per-sons to cease doing business with Kizer Sheet Metal.WE WILL NOT threaten, coerce, or restrain McGilchrist and Sons, or any otherpersons engaged in commerce or in an industry affecting commerce for anyobject set forth in the preceding paragraph.SHEET METAL WORKERS INTERNATIONAL ASSOCIATIONLOCAL No. 16, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 612Lincoln Building, 208 SW. Fifth Avenue, Portland, Oregon, Telephone No. 226-3361.Sheet Metal Workers International Association,Local No. 141,AFL-CIO,and its agent,Raymond Bickersandthe AmericanSign Company.Case No. 9-CB-1200.June 25, 1965DECISION AND ORDEROn April 2, 1965, Trial Examiner Samuel Ross issued his Decisionin the above-entitled proceeding, finding that Respondent had engaged153 NLRB No. 50.